Mr. Justice Robb
delivered the opinion of the Court:
This case involves the same parties as the preceding case [No. 585, ante, 410]. Appellant’s mark herein, however, is “Wm. A. Rogers A. I.,” followed by a horseshoe inclosing the letter “R.” Appellee contends that this mark is deceptively similar to its marks “Wm. Rogers Mfg. Co.” and “Wm Rogers & Son.” We think the accessories employed by appellant in its use of the word “Rogers” reasonably differentiate its mark from appellee’s. William A. Rogers, as appears in case'No. 585,, was the predecessor of appellant, and is now its manager. The use, therefore, of the mark herein involved is not without reason. The goods sold under such mark would probably be known as the “Horseshoe Brand.” At all events, the mark in its entirety is not readily to be confused with the marks of appellee.
The decision is reversed, and the clerk will certify this opinion as by law required. Reversed.